                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ANDREW GLEN BAKER,

                   Petitioner,
                                              CIVIL NO. 2:18-CV-11782
v.                                            HONORABLE PAUL D. BORMAN
                                              UNITED STATES DISTRICT COURT

CATHERINE S. BAUMAN,

               Respondent.
________________________________/

     OPINION AND ORDER (1) DENYING THE PETITION FOR WRIT OF
         HABEAS CORPUS AND (2) DENYING A CERTIFICATE OF
                         APPEALABILITY

       Andrew Glen Baker, (“Petitioner”), confined at the Saginaw Correctional

Facility in Freeland, Michigan, filed a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254. In his application, filed by attorney Sheldon Halpern,

petitioner challenges his conviction and sentence for first-degree criminal sexual

conduct, Mich. Comp. Laws § 750.520b. For the reasons stated below, the petition

for writ of habeas corpus is DENIED WITH PREJUDICE.

I. BACKGROUND

       On February 24, 2012, petitioner pleaded guilty to first-degree criminal

sexual conduct in the Jackson County Circuit Court. In exchange for his plea, the


                                          1
prosecutor agreed to dismiss charges of second-degree criminal sexual conduct and

third-degree criminal sexual conduct against petitioner and agreed that petitioner

not be sentenced as a second felony offender. On April 12, 2012, petitioner was

sentenced to 25 to 50 years in prison, to be served consecutive to another sentence

that he received in a prior criminal sexual conduct case.

      Although petitioner initially sought to file an appeal from his conviction and

sentence, he ultimately agreed to stipulate through his appellate counsel to dismiss

his appeal. People v. Baker, No. 312405 (Mich.Ct.App. Oct. 3, 2012)(ECF 5-6, Pg

ID 614).

      Petitioner, through counsel, filed a motion to disqualify his sentencing

judge, Judge John McBain, and to seek a re-sentencing. Judge McBain granted the

motion to disqualify himself and referred the case to Judge Susan Beebe, who

conducted a hearing on petitioner’s motion to disqualify and for re-sentencing over

several days that spanned a couple of years. On April 25, 2015, Judge Beebe

denied the motion for re-sentencing.

      Petitioner filed a post-conviction motion for relief from judgment pursuant

to M.C.R. 6.500, et. seq., which was denied. People v. Baker, No. 11-004623-FC

(Jackson Cty. Cir. Ct., June 8, 2015). The Michigan appellate courts denied

petitioner leave to appeal. People v. Baker, No. 330453 (Mich. Ct. App. Mar. 28,


                                          2
2016); lv. den. 500 Mich. 945, 890 N.W.2d 364 (2017).

      Petitioner filed a petition for writ of habeas corpus on the following grounds:

      I. STRUCTURAL ERROR AND JURISDICTIONAL DEFECT IN
      PROCEEDINGS INVALIDATED PETITIONER’S SENTENCE
      WARRANTING A NEW SENTENCING.

      II. PETITIONER’S PLEA AGREEMENT WAS INVALID BEING THE
      RESULT OF INEFFECTIVE ASSISTANCE OF COUNSEL IN
      FAILURE TO ADVISE ON THE SENTENCING CONSEQUENCES
      OF HIS PLEA AND IMPACT OF PRIOR CONVICTION.

      III. PETITIONER IS ENTITLED TO BE RESENTENCED WHERE
      HIS SENTENCE WAS THE RESULT OF INACCURATE MATERIAL
      INFORMATION.

      IV. THE FAILURE TO SET THE PLEA ASIDE AND HOLD
      EVIDENTIARY HEARINGS VIOLATED THE FOURTEENTH
      AMENDMENT DUE PROCESS PROTECTIONS AND ENTITLES
      PETITIONER TO AN EVIDENTIARY HEARING IN THIS COURT.

      In his reply brief, petitioner agreed that his third claim was procedurally

defaulted and agreed to abandon it. (ECF 6, Pg Id 1485). A habeas petitioner can

withdraw a claim from a habeas petition as long as he or she does so knowingly,

voluntarily, and intelligently. Daniel v. Palmer, 719 F. Supp. 2d 817, 828 (E.D.

Mich. 2010); rev’d on other grds sub nom. Daniel v. Curtin, 499 F. App’x. 400

(6th Cir. 2012). Petitioner shall be allowed to withdraw his third claim.



II. STANDARD OF REVIEW


                                          3
      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for

habeas cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

                      (1) resulted in a decision that was contrary to, or
                      involved an unreasonable application of, clearly
                      established Federal law, as determined by the Supreme
                      Court of the United States; or

                      (2) resulted in a decision that was based on an
                      unreasonable determination of the facts in light of the
                      evidence presented in the State court proceeding.

       A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme

Court on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs when

“a state court decision unreasonably applies the law of [the Supreme Court] to the

facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or


                                          4
incorrectly.” Id. at 410-11. “[A] state court’s determination that a claim lacks

merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011)(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

Therefore, in order to obtain habeas relief in federal court, a state prisoner is

required to show that the state court’s rejection of his claim “was so lacking in

justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Id. at 103. A habeas

petitioner should be denied relief as long as it is within the “realm of possibility”

that fairminded jurists could find the state court decision to be reasonable. See

Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).

III. DISCUSSION

      A. Claim # 1. The judicial bias claim.

      Petitioner argues that he is entitled to re-sentencing in front of a different

judge because his initial sentencing judge was biased.

      Respondent argues that this claim is procedurally defaulted because

petitioner raised the claim for the first time in his post-conviction motion for relief

from judgment and failed to show cause and prejudice, as required by M.C.R.

6.508(D)(3), for not raising the claim on his direct appeal. Petitioner counters that


                                          5
judicial bias is a structural error that amounts to a jurisdictional defect, which is

not subject to the procedural bar contained in M.C.R. 6.508(D)(3).

      Petitioner is correct that the “good cause” and “actual prejudice”

prerequisites of M.C.R. 6.508(D)(3) need not be satisfied where a defendant

properly alleges a jurisdictional defect in a prior proceeding which resulted in a

conviction and sentence. See People v. Carpentier, 446 Mich. 19, 27; 521 N.W.

2d 195 (1994). Neither petitioner nor respondent, however, have cited to any

cases which either support or defeat the notion that judicial bias is a jurisdictional

defect within the meaning of M.C.R. 6.508(D)(3). The only case this Court could

find is a case in which the Sixth Circuit suggested that a judicial bias claim could

be subject to the cause and prejudice requirements of M.C.R. 6.508(D)(3), but

declined to procedurally default petitioner on his claim because the state trial court

opinion, the last reasoned decision from the state courts, did not rely on the

procedural bar contained in 6.508(D)(3) to reject the judicial bias claim, but

instead rejected the claim on the merits. See Gordon v. Lafler, 710 F. App’x. 654,

657-58 (6th Cir. 2017), cert. denied, No. 17-1404, 2019 WL 113079 (U.S. Jan. 7,

2019).

      In the present case, regardless of whether or not judicial bias is a

jurisdictional defect that would be exempt from the cause and prejudice


                                           6
requirements of M.C.R. 6.508(D)(3), this Court declines to procedurally default

the claim because as with the trial court in Gordon, the state court judge here did

not rely on M.C.R. 6.508(D)(3) to deny petitioner’s judicial bias claim, but instead

addressed the merits:

      The Court begins with Defendant’s claim of jurisdictional defect.
      Defendant argues the sentence received was imposed by an impartial
      (sic) judge, constituting a jurisdictional error. Defendant fails to specify
      any facts showing Judge McBain was biased. Therefore, Defendant
      fails on this argument.

People v. Baker, No. 11-004623-FC, p. 2 (Jackson Cty. Cir. Ct., June 8, 2015).

      The Due Process Clause of the Fourteenth Amendment requires a fair trial

in a fair tribunal before a judge with no actual bias against the defendant or an

interest in the outcome of the case. See Bracy v. Gramley, 520 U.S. 899, 904-05

(1997). However, to state a claim that a judge is biased, a defendant must show

either actual bias or the appearance of bias creating a conclusive presumption of

actual bias. United States v. Lowe, 106 F. 3d 1498, 1504 (6th Cir. 1997). “Under

this standard, ‘[o]nly in the most extreme of cases would disqualification on the

basis of bias and prejudice be constitutionally required.’” Getsy v. Mitchell, 495

F.3d 295, 311 (6th Cir. 2007)(quoting Williams v. Anderson, 460 F.3d 789, 814

(6th Cir. 2006)). A judge is required to recuse himself only where he has actual

bias or “a predisposition ‘so extreme as to display clear inability to render fair


                                          7
judgment.’” Johnson v. Bagley, 544 F. 3d 592, 597 (6th Cir. 2008)(quoting Liteky

v. United States, 510 U.S. 540, 551 (1994)). In reviewing a judicial bias claim, a

federal habeas court should employ the initial presumption that the assigned trial

judge properly discharged his official duties. See Johnson v. Warren, 344 F. Supp.

2d 1081, 1093 (E.D. Mich. 2004).

      Petitioner claims that the original sentencing judge was biased against him

because he incorrectly scored Offense Variable 7 of the Michigan Sentencing

Guidelines. Petitioner also suggests that Judge McBain exhibited personal bias

against petitioner at sentencing when the judge indicated that he did not believe

petitioner’s version of events, i.e., that the victim consented to have sex with him,

but instead chose to believe the victim’s allegation that petitioner had coerced her

into having sex. (Tr. 4/12/12, pp. 19-20).

      The Supreme Court has indicated that “judicial rulings alone almost never

constitute a valid basis for a bias or partiality motion.” Liteky, 510 U.S. at 555.

“In and of themselves (i.e., apart from surrounding comments or accompanying

opinion), they cannot possibly show reliance upon an extrajudicial source; and can

only in the rarest circumstances evidence the degree of favoritism or antagonism

required (as discussed below) when no extrajudicial source is involved.” Id.



                                          8
Federal courts have numerous times denied habeas relief on a judicial bias claim

based solely on allegations that the judge had ruled adversely against the

petitioner. See Mason v. Burton, 720 F. App’x. 241, 242–43 (6th Cir. 2017); cert.

denied, No. 18-5090, 2019 WL 113211 (U.S. Jan. 7, 2019); Hardaway v. Burt,

No. 16-1666, 2017 WL 2831020, p. 4 (6th Cir. Jan. 18, 2017); Cunningham v.

Stegall, 13 F. App’x. 286, 290 (6th Cir. 2001); Vliet v. Renico, 193 F. Supp. 2d

1010, 1016 (E.D. Mich. 2002); Hence v. Smith, 49 F. Supp. 2d 547, 549 (E.D.

Mich. 1999).

      In order to demonstrate that a judge was sufficiently biased to warrant his

recusal, a defendant must show that any feeling the sentencing judge had about the

case was a result of information from extrajudicial sources rather than the result of

information that the judge learned from participation in the case. See United States

v. Nelson, 922 F.2d 311, 319 (6th Cir. 1990). Petitioner’s judicial bias claim fails

because: “There is no indication that the judge had personal animosity toward

Petitioner, was motivated by improper considerations, or relied upon evidence or

factors outside of the record in imposing sentence. Petitioner’s disagreement with

the sentencing decision is insufficient to establish judicial bias.” Vliet v. Renico,

193 F. Supp. 2d at 1016. Petitioner is not entitled to relief on his first claim.



                                          9
      B. Claim # 2. The ineffective assistance of trial counsel claim.

      Petitioner next contends that his guilty plea should be set aside because trial

counsel failed to advise him that the judge could order that his sentence in this

case be served consecutively to another sentence because petitioner was on bond

for that first case when he was charged with this case.

      Respondent contends that petitioner’s second claim is procedurally

defaulted because petitioner raised this claim for the first time in his first post-

conviction motion and failed to show cause and prejudice for failing to raise his

claim on his direct appeal, as required by M.C.R. 6.508(D)(3).

      When the state courts clearly and expressly rely on a valid state procedural

bar, federal habeas review is also barred unless petitioner can demonstrate “cause”

for the default and actual prejudice as a result of the alleged constitutional

violation, or can demonstrate that failure to consider the claim will result in a

“fundamental miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750-

51 (1991). If petitioner fails to show cause for his procedural default, it is

unnecessary for the court to reach the prejudice issue. Smith v. Murray, 477 U.S.

527, 533 (1986). However, in an extraordinary case, where a constitutional error

has probably resulted in the conviction of one who is actually innocent, a federal


                                          10
court may consider the constitutional claims presented even in the absence of a

showing of cause for procedural default. Murray v. Carrier, 477 U.S. 478, 479-80

(1986). However, to be credible, such a claim of innocence requires a petitioner

to support the allegations of constitutional error with new reliable evidence that

was not presented at trial. Schlup v. Delo, 513 U.S. 298, 324 (1995). Michigan

Court Rule 6.508(D)(3) provides that a court may not grant relief to a defendant if

the motion for relief from judgment alleges grounds for relief which could have

been raised on direct appeal, absent a showing of good cause for the failure to

raise such grounds previously and actual prejudice resulting therefrom.

      The Supreme Court noted that “a procedural default does not bar

consideration of a federal claim on either direct or habeas review unless the last

state court rendering a judgment in the case ‘clearly and expressly’ states that its

judgment rests on the procedural bar.” Harris v. Reed, 489 U.S. 255, 263 (1989).

If the last state court judgment contains no reasoning, but simply affirms the

conviction in a standard order, the federal habeas court must look to the last

reasoned state court judgment rejecting the federal claim and apply a presumption

that later unexplained orders upholding the judgment or rejecting the same claim

rested upon the same ground. Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991).



                                         11
      The Michigan Supreme Court rejected petitioner’s post-conviction appeal

on the ground that “the defendant has failed to meet the burden of establishing

entitlement to relief under MCR 6.508(D).” This order, however, did not refer to

subsection (D)(3) nor did it mention petitioner’s failure to raise his second claim

on his direct appeal for the Michigan Supreme Court’s rationale for rejecting his

post-conviction claim. Because the form order citing Rule 6.508(D) is ambiguous

as to whether it refers to procedural default or a denial of post-conviction relief on

the merits, the order is unexplained. See Guilmette v. Howes, 624 F.3d 286, 291

(6th Cir. 2010). This Court must “therefore look to the last reasoned state court

opinion to determine the basis for the state court’s rejection” of petitioner’s claim.

Id.

      The Michigan Court of Appeals in its order denied petitioner’s appeal

because petitioner “failed to establish that the trial court erred in denying the

motion for relief from judgment.” People v. Baker, No. 330453 (Mich. Ct. App.

Mar. 28, 2016). This order also is an unexplained order that this Court must look

through in order to determine whether petitioner’s claim is procedurally defaulted.

      In the present case, the Jackson County Circuit Court judge, in denying

petitioner’s post-conviction motion, noted that petitioner was required under



                                         12
M.C.R. 6.508(D)(3) to show cause and prejudice for failing to raise his ineffective

assistance of trial counsel claim earlier on his appeal. The judge further noted that

petitioner “failed to state any explanation as to why he did not raise his claims

previously.” 1 People v. Baker, No. 11-004623-FC, p. 2 (Jackson Cty. Cir. Ct.,

June 8, 2015). The judge further noted that petitioner failed to show that any

actual prejudice resulted, as required by M.C.R. 6.508(D)3), nor had he shown his

actual innocence, so as to excuse the cause and prejudice requirement of M.C.R.

6.508(D)(3). Id.

          The trial court judge denied petitioner’s second claim on the procedural

grounds stated in M.C.R. 6.508(D)(3), thus, petitioner’s second claim is clearly

procedurally defaulted pursuant to M.C.R. 6.508(D)(3). See Ivory v. Jackson, 509

F.3d 284, 292-93 (6th Cir. 2007); See also Howard v. Bouchard, 405 F.3d 459,

477 (6th Cir. 2005). The fact that the trial judge may have also discussed the

merits of petitioner’s claim in addition to invoking the provisions of M.C.R.

6.508(D)(3) to reject petitioner’s claim does not alter this analysis. See Alvarez v.

Straub, 64 F. Supp. 2d 686, 695 (E.D. Mich. 1999). A federal court need not

      1
         This Court recognizes that petitioner and his appellate counsel had
stipulated to dismiss his direct appeal. The cause and prejudice requirements of
M.C.R. 6.508(D)(3) apply to a post-conviction claim even where the defendant
previously agreed or stipulated to dismiss his direct appeal. See People v.
Pennington, 240 Mich. App. 188, 190-91, 198, 610 N.W.2d 608, 613 (2000).

                                           13
reach the merits of a habeas petition where the last state court opinion clearly and

expressly rested upon procedural default as an alternative ground, even though it

also expressed views on the merits. McBee v. Abramajtys, 929 F.2d 264, 267 (6th

Cir. 1991). Petitioner’s second claim is procedurally defaulted.

      Petitioner argues in his reply brief that the procedural default should be

excused because he had newly discovered evidence that could not have been

presented earlier in support of his claim. ECF 6, Pg ID 1484-85.

      “[F]ederal law generally limits action taken based on newly discovered

evidence to situations where the evidence could not have been discovered sooner

through due diligence.” Hodge v. Haeberlin, 579 F.3d 627, 637 (6th Cir. 2009).

Although petitioner claims he did not know at the time of his plea that he could

receive a consecutive sentence, petitioner acknowledges that he became aware at

the time of sentencing that he received a consecutive sentence. Petitioner

therefore knew at the time of sentencing that his counsel failed to advise him that

his sentence in this case could be consecutive to his sentence in his earlier case.

Petitioner has offered neither the state courts nor this Court any convincing

argument why he could not have raised his ineffective assistance of trial counsel

claim on a direct appeal. Because petitioner failed to show that he was unaware of



                                         14
the factual basis for his second claim at the time of his direct appeal, he has failed

to establish cause to excuse his default.

       Finally, petitioner failed to present any new reliable evidence to support any

assertion of innocence which would allow this Court to consider his second claim

as a ground for a writ of habeas corpus in spite of the procedural default.

Petitioner claims throughout his pleadings that he is innocent of the first-degree

criminal sexual conduct charge because the victim consented to have sex with

him.

       “To show actual innocence in a guilty plea context, a petitioner must show

not only that he is innocent of the charge he seeks to attack, he also must show

that he is actually innocent of the other charges the government chose to forego

during the plea bargaining process.” Howard v. U.S. Dep't of Justice, 3 F. App’x.

269, 270 (6th Cir. 2001)(citing Bousley v. United States, 523 U.S. 614, 624

(1998); Luster v. United States, 168 F.3d 913, 915 (6th Cir.1999)). Although

consent might be a defense to the first-degree criminal sexual conduct charge,

petitioner had also been charged with third-degree criminal sexual conduct,

because the victim was fourteen years old at the time of the offense. Petitioner

admits that he had sex with the victim when she was fourteen years old. Consent



                                            15
is not a defense to a third-degree criminal sexual conduct charge involving a

minor victim. See People v. Cash, 419 Mich. 230, 247–248, 351 N.W.2d 822

(1984). The third-degree criminal sexual conduct charge was dismissed as part of

the plea bargain. Because petitioner failed to show that he was innocent of this

charge, he failed to establish his innocence to excuse his default.

      Because petitioner has not presented any new reliable evidence that he is

innocent of these crimes, a miscarriage of justice will not occur if the Court

declined to review petitioner’s procedurally defaulted claim on the merits. See

Johnson v. Smith, 219 F. Supp. 2d 871, 882 (E.D. Mich. 2002).

      C. Claim # 4. The post-conviction evidentiary hearing claim.

      Petitioner finally argues that his due process rights were violated when the

trial court failed to conduct an evidentiary hearing on the ineffective assistance of

trial counsel claim that petitioner raised in his motion for relief from judgment.

      Petitioner is not entitled to habeas relief on his fourth claim because the

issue involved alleged deficiencies with his state post-conviction proceedings.

This Court notes that “[t]he Sixth Circuit consistently [has] held that errors in

post-conviction proceedings are outside the scope of federal habeas corpus

review.” Cress v. Palmer, 484 F.3d 844, 853 (6th Cir. 2007). Thus, a federal


                                         16
habeas corpus petition cannot be used to mount a challenge to a state’s scheme of

post-conviction relief. See Greer v. Mitchell, 264 F.3d 663, 681 (6th Cir. 2001).

The reason for this is that the states have no constitutional obligation to provide

post-conviction remedies. Id. (citing to Pennsylvania v. Finley, 481 U.S. 551, 557

(1987)). Challenges to state collateral post-conviction proceedings “cannot be

brought under the federal habeas corpus provision, 28 U.S.C. § 2254,” because

“‘the essence of habeas corpus is an attack by a person in custody upon the

legality of that custody, and ... the traditional function of the writ is to secure

release from illegal custody.’” Kirby v. Dutton, 794 F.2d 245, 246 (6th Cir.

1986)(quoting Preiser v. Rodriguez, 411 U.S. 475, 484 (1973)). “A due process

claim related to collateral post-conviction proceedings, even if resolved in a

petitioner’s favor, would not ‘result [in] ... release or a reduction in ... time to be

served or in any other way affect his detention because we would not be reviewing

any matter directly pertaining to his detention.’” Cress, 484 F.3d at 853 (quoting

Kirby, 794 F. 2d at 247). Thus, the “‘scope of the writ’” does not encompass a

“‘second tier of complaints about deficiencies in state post-conviction

proceedings.’” Cress, 484 F.3d at 853 (quoting Kirby, 794 F. 2d at 248). “[T]he

writ is not the proper means to challenge collateral matters as opposed to the




                                           17
underlying state conviction giving rise to the prisoner’s incarceration.” Id.

(internal quotations omitted).

         The denial of an evidentiary hearing by a state court on post-conviction

review does not state a claim upon which habeas relief can be granted. See e.g.

Cornwell v. Bradshaw, 559 F.3d 398, 411 (6th Cir. 2009). Because petitioner

sought an evidentiary hearing with respect to a claim that he raised in his post-

conviction motion, the failure by the state courts to grant him an evidentiary

hearing on this claim would not entitle him to relief. Moreover, there is no clearly

established Supreme Court law which recognizes a constitutional right to a state

court evidentiary hearing to develop a claim of ineffective assistance of counsel

even on direct appeal. See Hayes v. Prelesnik, 193 F. App’x. 577, 584-85 (6th Cir.

2006). Accordingly, the petitioner is not entitled to habeas relief on his fourth

claim.

         The Court will deny the petition for writ of habeas corpus. The Court will

also deny a certificate of appealability. In order to obtain a certificate of

appealability, a prisoner must make a substantial showing of the denial of a

constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the

applicant is required to show that reasonable jurists could debate whether, or agree



                                          18
that, the petition should have been resolved in a different manner, or that the

issues presented were adequate to deserve encouragement to proceed further.

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district court rejects a

habeas petitioner’s constitutional claims on the merits, the petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims to be debatable or wrong. Id. at 484. Likewise, when a

district court denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claims, a certificate of appealability should

issue, and an appeal of the district court’s order may be taken, if the petitioner

shows that jurists of reason would find it debatable whether the petitioner states a

valid claim of the denial of a constitutional right, and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling. Id.

at 484. When a plain procedural bar is present and the district court is correct to

invoke it to dispose of the case, a reasonable jurist could not conclude either that

the district court erred in dismissing the petition or that the petition should be

allowed to proceed further. In such a circumstance, no appeal would be

warranted. Id. “The district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.” Rules Governing § 2254

Cases, Rule 11(a), 28 U.S.C. foll. § 2254.


                                          19
      For the reasons stated in this opinion, the Court will deny petitioner a

certificate of appealability because reasonable jurists would not find this Court’s

assessment of petitioner’s claims to be debatable or wrong. Johnson v. Smith, 219

F. Supp. 2d at 885.

IV. CONCLUSION

      Accordingly, the Court DENIES WITH PREJUDICE the petition for a

writ of habeas corpus. The Court further DENIES a certificate of appealability.

SO ORDERED.



                                       s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE


Dated: February 11, 2019




                                        20
